            Case 1:21-cv-00887-DAD-JLT Document 10 Filed 07/26/21 Page 1 of 1


 1
 2
 3
 4
 5
 6
 7
 8                                   UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10
11   SUZANNE NA PIER,                                   Case No. 1:21-cv-00887 NONE JLT
12                  Plaintiff,                          ORDER DIRECTING THE CLERK OF COURT
            vs.                                         TO ASSIGN A DISTRICT JUDGE AND TO
13                                                      CLOSE THIS CASE
     JAGDEEP S. DHILLON, et al.,                        (Doc. 9)
14
                    Defendants.
15
16
            According to Federal Rules of Civil Procedure Rule 41(a)(1), the plaintiff seeks to voluntarily
17
18   dismiss this action has with prejudice with each side to bear their own fees and costs. (Doc. 9)

19   Accordingly, the Clerk of Court is DIRECTED to assign a district judge for the purpose of closing this

20   case and then to close this action.

21
22   IT IS SO ORDERED.

23      Dated:     July 26, 2021                            _ /s/ Jennifer L. Thurston
24                                                CHIEF UNITED STATES MAGISTRATE JUDGE

25
26
27
28
